Title: To Benjamin Franklin from Madame Brillon, 4 June 1779
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


ce 4 juin [1779]
J’aurois cértainement un grand plaisir mon bon papa á devinér des énigmes que vous auriés faittes, et a taschér de découvrir vos secréts; cependant cet espéce d’exercisse entraisne avéc lui une sorte de fatigue, que je n’éprouve point en lisant vos léttres; la vértu, la sagésse s’y montrent a découvért; j’y trouve des conseils dictés par une áme dont la force se trouve adoucie par la sensibillité; mon bon papa je ferai mes éfforts pour vous ressemblér, mais ma consistance phisique qu’un coup de vent dérange, influë sur ma consistance morale: sensible a l’éxcés, je manque de force; je sçais bien prendre assés sur moi, pour ne pas détruire le bonheur de mes entours, pour y sacrifiér mesme mes gouts mes penchants; mais je souffre mon ami! Souvent seule, mes yeux se couvrent de larmes—Je serai toujours une fémme douce, vértueuse; taschés de me rendre une femme forte, ce miracle vous est peut estre résérvé—Mon ami je ne suis pas injuste, je sçais que l’homme auqu’el le sort m’a lié, est un homme de méritte; je le respécte autant que je le dois et qu’il le méritte; je l’ai peut estre toujours aimé au dela de ce que son coeur peut me rendre; vingt quatre ans de différence dans nos ages; son éducation austére; la miénne peut estre un peu trop soignée du costé des talents agréables, ont resséré son coeur et exhalté le mien— Mon papa les mariages dans ce pays ci, se font au poid de l’or; on m’est d’un costé de la balance la fortune d’un garçon, de l’autre celle de la fille, quand l’egallité s’y rencontre l’affaire se términe au contentement des parents; on n’imagine pas de consulter le gout, l’age, le rapport de caractéres; on marie une jeune fille dont le coeur renférme le feu de l’age et ses besoins, a un homme qui les a éteints: on éxige que cétte fémme soit honneste—Mon ami cétte histoire est la miénne, et celle de tant d’autres: je ferai mes éfforts pour que ce ne soit pas celle de mes filles, mais hélas, seraisje maitrésse de leur sort? Adieu vous óh mon ami, vous que je revére, que j’aime; je vais lire, relire votre léttre; je me conformerai aux vérités qu’elle renférme, je tascherai de devenir la digne éléve d’un philosophe d’un sage; je tascherai de prouvér au meilleur des papas et des amis, que sa fille ne fait pas seulement consistér l’amitié qu’elle a pour lui, dans le plaisir de le voir et de le lui témoignér; qu’elle ne veut pas se contentér de lui plaire par des agréments qu’il rencontre tous les jours a un plus haut degré dans beaucoup d’autres fémmes; mais par le complément et l’assemblage de toutes les vertus, qui la rendront a juste titre l’amie de son bon papa, fut elle vieille, laide, fut elle homme etc.: enfin, fut elle loin de l’état qui fait que les sens sont pour quelques choses dans l’hommage qu’on rend aux femmes: a demain, c’est demain samedi mon papa, et vous n’estes pas venu mércredi.
